       Case 3:19-cv-08102-JCS Document 1 Filed 12/11/19 Page 1 of 32



 1   MICHAEL VON LOEWENFELDT (178665)
     mvl@wvbrlaw.com
 2   MARIA V. RADWICK (253780)
     radwick@wvbrlaw.com
 3   WAGSTAFFE, VON LOEWENFELDT,
     BUSCH & RADWICK LLP
 4   100 Pine Street, Suite 725
     San Francisco, CA 94111
 5   Telephone: (415) 357-8900
     Fax: (415) 357-8910
 6

 7   AVI J. LIPMAN (pro hac vice pending)
     alipman@mcnaul.com
 8   CLAIRE MARTIROSIAN (pro hac vice pending)
     cmartirosian@mcnaul.com
 9   McNAUL EBEL NAWROT & HELGREN PLLC
     600 University Street, Suite 2700
10   Seattle, Washington 98101
     Telephone (206) 467-1816
11   Fax: (206) 624-5128
12   Attorneys for Plaintiffs
     BRAD PETERS, DAVID GRAY, and
13   PAUL STAELIN
14

15                        UNITED STATES DISTRICT COURT
16                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
17

18   BRAD PETERS, DAVID GRAY, AND PAUL           Case No. ______________________
     STAELIN,
19                                               COMPLAINT
                            Plaintiffs,
20                                               DEMAND FOR JURY TRIAL
          v.
21
     INFOR (US), INC.,
22
                            Defendant.
23

24

25

26

27

28


                                          COMPLAINT
       Case 3:19-cv-08102-JCS Document 1 Filed 12/11/19 Page 2 of 32



 1          Plaintiffs Brad Peters, David Gray, and Paul Staelin (“Plaintiffs”) allege against
 2   Defendant Infor (US), Inc. (“Infor” or “Defendant”) as follows:
 3                                                   PARTIES
 4          1.      Plaintiff Brad Peters is an individual who resides in King County, Washington.
 5          2.      Plaintiff Paul Staelin is an individual who resides in Contra Costa County,
 6   California.
 7          3.      Plaintiff David Gray is an individual who resides in the United Kingdom.
 8          4.      Upon information and belief, Infor is a Delaware corporation with its principal
 9   place of business in New York, New York.
10                                             JURISDICTION
11          5.      The Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332. There is
12   complete diversity of citizenship between the parties and the amount in controversy exceeds
13   $75,000, exclusive of interest and costs.
14          6.      The Court has personal jurisdiction over Infor pursuant to Federal Rule of Civil
15   Procedure 4(k)(1)(A) and California Code of Civil Procedure 410.10, in that Infor transacts
16   business in California; the unlawful conduct alleged in this Complaint occurred in, was directed
17   to, and/or emanated, in part, from California; and Infor has established sufficient minimum
18   contacts with California such that the exercise of jurisdiction would not offend traditional
19   notions of fair play and substantial justice.
20                          VENUE AND INTRADISTRICT ASSIGNMENT
21          7.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(2) because a
22   substantial part of the events or omissions giving rise to the claims occurred in this District and
23   Infor is subject to the Court’s personal jurisdiction.
24          8.      This case is properly assigned to the San Francisco or Oakland divisions of this
25   Court because Birst, Inc. (“Birst”), a wholly-owned subsidiary of Infor, is based in San Francisco
26   County, Peters signed a contract with Infor in San Francisco County, and Staelin signed a
27   contract with Infor in Contra Costa County. Thus, a substantial part of the acts that give rise to
28   this action arose in those counties.
                                                       -1-
                                                     COMPLAINT
       Case 3:19-cv-08102-JCS Document 1 Filed 12/11/19 Page 3 of 32



 1

 2
                                                     FACTS
 3
                                       Peters and Staelin Co-Found Birst
 4
            9.        Plaintiffs Brad Peters and Paul Staelin co-founded a technology company called
 5
     Birst in 2004. Led by Peters as Chairman and Chief Executive Officer and Staelin as Chief
 6
     Customer Officer, Birst developed and offered a cloud-based business intelligence and business
 7
     analytics platform that helps organizations understand and optimize complex processes in less
 8
     time than traditional business intelligence solutions. Built with patented automation and machine
 9
     learning technologies developed by Peters and Staelin, Birst software connects teams and
10
     applications across an enterprise through a trusted network of analytics and insights to inform
11
     smarter decisions. This approach helps companies improve profitability, reduce costs, increase
12
     revenues, and transform the way they do business.
13
            10.       Prior to Infor’s acquisition of Birst in 2017 (the “Acquisition”), Birst supplied its
14
     software to over 100 other cloud-based technology companies to embed in their own products
15
     and solutions.
16
            11.       Birst was the number one provider of embedded analytics as ranked by Gartner
17
     Research for many years. One of Infor’s subsidiaries, Talent Science, began embedding Birst’s
18
     software as part of its offerings several years before the Acquisition.
19
            12.       Plaintiff David Gray joined Birst as a sales executive in June 2013. Mr. Gray
20
     initially spearheaded Birst’s sales and marketing in Europe and Asia, eventually rising to the
21
     position of Senior Vice President of Global Sales, responsible for all sales for the Birst division.
22
                                       Birst Is Acquired by Infor in 2017
23
            13.       In or around October 2016, Birst began negotiating with Infor, a multi-national
24
     enterprise software company headquartered in New York, New York, regarding a potential
25
     acquisition of Birst by Infor, with Infor making an initial bid for the company in December.
26
            14.       In or around May 2017, the Acquisition closed, and Birst became a wholly-owned
27
     subsidiary of Infor.
28
                                                       -2-
                                                   COMPLAINT
       Case 3:19-cv-08102-JCS Document 1 Filed 12/11/19 Page 4 of 32



 1          15.     Plaintiffs subsequently signed contracts with Infor (“Offer Letters”), each of
 2   which provided for Earnout Bonuses based the Acquisition. Peters’ Offer Letter was dated May
 3   26, 2017, and countersigned by Peters on May 30, 2017. See Exhibit A. Staelin’s Offer Letter
 4   was dated May 30, 2017, and countersigned by Staelin on May 30, 2017. See Exhibit B. Gray’s
 5   Offer Letter, which purported to amend and restate a prior agreement, was dated July 25, 2018,
 6   and countersigned by Gray on August 2, 2018. See Exhibit C.
 7                                Plaintiffs Are Promised Earnout Bonuses
 8          16.     Among other things, each Offer Letter provided that Plaintiffs were entitled to
 9   receive earnout bonuses (“Earnout Bonuses”) based on the sale of Birst products and services
10   during Infor’s fiscal year 2018 (“FY18”) and fiscal year 2019 (“FY19”).
11          17.     Plaintiffs were induced to continue working for Infor and its affiliated companies
12   after the Acquisition by the promise of the Earnout Bonuses, and the promise that Infor would
13   grow Birst’s business by, among other things, (a) promoting and selling Birst products and
14   services on a stand-alone basis and as part of Infor-led sales cycles; (b) promoting and selling
15   Birst products and services alongside other Infor products and services as part of Infor-led sales
16   cycles; (c) bundling Birst’s products and services for subscription along with Infor’s products
17   and services; and/or (d) embedding Birst products into products offered by Infor.
18          18.     “Bundling” meant that Birst products and services were provided alongside Infor
19   products and services, but not listed, quoted, or priced independently.
20          19.     By contrast, “embedding” Birst software into Infor products meant combining
21   features and tools developed by Birst within software programs offered by Infor, such that Birst
22   capabilities were integrated into Infor products and accessible to end-users within those products.
23   Embedded software was not listed, quoted, or priced by Infor separately. The embedding process
24   allowed Birst’s rich analytical capabilities to be integrated into Infor’s other offerings.
25          20.     The Offer Letters contemplate that the Earnout Bonuses will be payable at the end
26   of each applicable fiscal year, following completion of Infor’s financial audit with respect to
27   each fiscal year, and in no event later than December 31 of the same calendar year, i.e., the
28
                                                      -3-
                                                  COMPLAINT
       Case 3:19-cv-08102-JCS Document 1 Filed 12/11/19 Page 5 of 32



 1   Earnout Bonus for FY18 was to be paid to Plaintiffs no later than December 31, 2018 and the
 2   Earnout Bonus for FY19 is to be paid to Plaintiffs no later than December 31, 2019.
 3          21.     Peters’ Offer Letter provides that his FY18 Earnout Bonus shall be an amount
 4   equal to 35% of the amount by which FY18 Bookings exceed $18 million. Peters’ Offer Letter
 5   provides that his FY19 Earnout Bonus shall be an amount equal to 28% of the amount by which
 6   FY19 Bookings exceed $21 million.
 7          22.     Staelin’s Offer Letter provides that his FY18 Earnout Bonus shall be an amount
 8   equal to 11% of the amount by which FY18 Bookings exceed $18 million. Staelin’s Offer Letter
 9   provides that his FY19 Earnout Bonus shall be an amount equal to 8% of the amount by which
10   FY19 Bookings exceed $21 million.
11          23.     Gray’s Offer Letter provides that his FY18 Earnout Bonus shall be an amount
12   equal to 5% of the amount by which FY18 Bookings exceed $18 million. Gray’s Offer Letter
13   provides that his FY19 Earnout Bonus shall be an amount equal to 11% of the amount by which
14   FY19 Bookings exceed $21 million.
15          24.     The Offer Letters define Bookings as the annual contract value of subscriptions
16   from Birst products or services sold in the applicable fiscal year.
17          25.     The Offer Letters further provide that if Birst products or services are sold
18   bundled or in combination with other products or services offered by Infor, the annual contract
19   value for purposes of the Earnout Bonuses shall be calculated using the list price for the Birst
20   products and services as if they had been sold individually. The foregoing provision applies to
21   any situation in which Infor (a) sold Birst products or services in a bundle alongside Infor
22   products or services; or (b) sold Infor products or services into which Birst products had been
23   embedded.
24                     Infor Compromises the Generation of Bookings in FY18,
             Which Unlawfully Disqualifies Plaintiffs from Receiving FY18 Earnout Bonuses
25
            26.     Following the closing of the Acquisition in May 2017, Infor (a) failed to timely
26
     embed Birst products into Infor’s products; (b) failed to timely bundle Birst’s products and
27
     services for subscription along with Infor’s products and services; and (c) failed to provide
28
                                                     -4-
                                                 COMPLAINT
       Case 3:19-cv-08102-JCS Document 1 Filed 12/11/19 Page 6 of 32



 1   adequate effort to promote and sell the Birst offerings as part of Infor-led sales cycles. As a
 2   result, the amount of Bookings associated with Birst’s products and services was substantially
 3   lower than it should have been.
 4          27.     For purposes of calculating the Earnout Bonuses, FY18 ended on April 30, 2018.
 5   After that point, Infor determined that FY18 Bookings did not exceed $18 million and refused to
 6   pay Plaintiffs any Earnout Bonus for FY18.
 7          28.     FY18 Bookings would have exceeded $18 million, and substantial Earnout
 8   Bonuses would have been payable to Plaintiffs, if Infor had fulfilled its promises and obligations
 9   to timely (a) embed Birst products into Infor’s products; (b) bundle Birst’s products and services
10   for subscription with Infor’s products and services; and (c) adequately promote and sell the Birst
11   offerings as part of Infor-led sales cycles.
12                                Infor Terminates Plaintiffs’ Employment
13          29.     Infor terminated the employment of Peters and Staelin effective October 7, 2019.
14   Gray’s employment was terminated effective October 31, 2019.
15          30.     Plaintiffs were each terminated without cause.
16          31.     Upon the effective date of their respective terminations, all unpaid wages owed to
17   Peters and Staelin became payable under the laws of Washington State and California.
18                            Infor Improperly Calculates FY19 Bookings
                      Which Artificially Reduces Plaintiffs’ FY2019 Earnout Bonuses
19
            32.     FY19 ended on April 30, 2019.
20
            33.     In December 2019, Infor informed Plaintiffs that it had determined that FY19
21
     Bookings to be $22,757,872, resulting in Earnout Bonuses of $492,204.10 to Peters, $140,629.76
22
     to Staelin, and $193,365.92 to Gray.
23
            34.     Infor’s calculation of FY19 Bookings repudiated and thereby materially breached
24
     the terms of the Offer Letters by failing in numerous respects to account for subscription revenue
25
     associated with Birst products and services, including but not limited to revenue generated
26
     through the sale of Birst products and services that had (by FY19) been embedded within Infor’s
27
     products and services and/or bundled with Infor products and services.
28
                                                      -5-
                                                    COMPLAINT
       Case 3:19-cv-08102-JCS Document 1 Filed 12/11/19 Page 7 of 32



 1           35.     If Infor had properly calculated the Birst subscription revenue for FY19, the
 2   Earnout Bonuses payable to Plaintiffs would be substantially higher.
 3           36.     Infor’s breaches of the Offer Letters have caused damage to Plaintiffs in an
 4   amount in excess of $75,000 as to each Plaintiff.
 5                         Infor Fails to Timely Pay Retention Bonuses Due to Peters
 6           37.     In March 2019, Infor and Peters signed an agreement (the “Peters Retention
 7   Agreement”) requiring that Infor would pay Peters additional bonuses for remaining employed at
 8   Infor (“Retention Bonuses”). If Peters remained continuously employed by Infor through
 9   October 31, 2019, Infor promised to pay him an $800,000 Retention Bonus (“First Retention
10   Bonus”). If he remained continuously employed by Infor through April 30, 2020, Infor promised
11   to pay Peters another $800,000 Retention Bonus (“Second Retention Bonus”). If he remained
12   continuously employed by Infor through October 31, 2020, Infor promised to pay Peters would
13   receive a third $800,000 Retention Bonus (“Third Retention Bonus”).
14           38.     Infor and Peters also agreed that the Retention Bonuses would be payable to
15   Peters in the event that he was terminated by Infor without cause prior to the specified dates
16   associated with each Retention Bonus.
17           39.     As stated above, Peters was terminated by Infor without cause effective October
18   7, 2019.
19           40.     Infor paid Peters the First Retention Bonus on October 30, 2019.
20           41.     Despite Peters’ repeated requests, Infor has refused to pay Peters his Second and
21   Third Retention Bonuses, taking the position that they are not payable until April and October
22   2020, respectively.
23           42.     Infor’s actions and omissions have materially breached the Peters Retention
24   Agreement, thereby damaging Peters.
25                                 FIRST CAUSE OF ACTION:
                           BREACH OF CONTRACT (EARNOUT BONUSES)
26                                (by all Plaintiffs against Infor)
27           43.     Plaintiffs re-allege and incorporate the allegations of paragraphs 1-42 as if set
28   forth fully herein.
                                                     -6-
                                                 COMPLAINT
       Case 3:19-cv-08102-JCS Document 1 Filed 12/11/19 Page 8 of 32



 1           44.        The Offer Letters are contracts enforceable at law, which Infor has materially
 2   breached by failing to calculate and pay the full and accurate amount of Plaintiffs’ Earnout
 3   Bonuses for FY18 and FY19.
 4           45.        As a result of Infor’s breaches, Plaintiffs have been damaged in an amount to be
 5   proven at trial.
 6                             SECOND CAUSE OF ACTION:
                   BREACH OF THE DUTY OF GOOD FAITH AND FAIR DEALING
 7                              (by all Plaintiffs against Infor)
 8           46.        Plaintiffs re-allege and incorporate the allegations of paragraphs 1-42 as if set
 9   forth fully herein.
10           47.        As implied by the Offer Letters, Infor owed Plaintiffs a duty of good faith and fair
11   dealing.
12           48.        Through its actions and omissions, Infor has breached the implied covenant of
13   good faith and fair dealing, including by thwarting Plaintiffs from receiving the intended benefits
14   of their Offer Letters, namely the full amount of their FY18 and FY19 Earnout Bonuses.
15           49.        As a result of Infor’s breaches, Plaintiffs have been damaged in an amount to be
16   proven at trial.
17                                        THIRD CAUSE OF ACTION:
                                           PROMISSORY ESTOPPEL
18                                        (by all Plaintiffs against Infor)
19           50.        Plaintiffs re-allege and incorporate the allegations of paragraphs 1-42 as if set
20   forth fully herein.
21           51.        Plaintiffs were induced to remain employed by Infor and its affiliated companies
22   after the Acquisition, by Infor’s promises to (a) timely embed Birst software into Infor’s
23   products; (b) timely bundle Birst’s products and services for subscription with Infor’s products
24   and services; and (c) timely promote and sell the Birst offerings both independently and as part
25   of Infor-led sales cycles. Infor did not fulfill the foregoing promises.
26           52.        Infor should reasonably have expected its promises to cause Plaintiffs to change
27   their position, and in fact Plaintiffs did change their position by agreeing to remain employed by
28
                                                        -7-
                                                    COMPLAINT
       Case 3:19-cv-08102-JCS Document 1 Filed 12/11/19 Page 9 of 32



 1   Infor and its affiliated companies. Plaintiffs’ reliance of Infor’s promises was justified, such that
 2   injustice can be avoided only by enforcement of the promises.
 3           53.     Infor’s failure to deliver on those promises has resulted in damages to Plaintiffs in
 4   an amount to be proven at trial.
 5                                  FOURTH CAUSE OF ACTION:
                             FAILURE TO PAY WAGES IN VIOLATION OF
 6                         CAL. LAB. CODE §§ 201, 203 (EARNOUT BONUSES)
                                   (by Plaintiff Staelin Against Infor)
 7
             54.     Plaintiffs re-allege and incorporate the allegations of paragraphs 1-42 as if set
 8
     forth fully herein.
 9
             55.     Upon executing the Offer Letter with Infor, Plaintiff Staelin became an employee
10
     of Infor entitled to wages. The Offer Letter identified Earnout Bonuses as part of Staelin’s
11
     compensation. The Offer Letter expressly made Earnout Bonuses contingent on Staelin’s
12
     agreeing to become an Infor employee.
13
             56.     Staelin was employed by Infor in California during FY18 and FY19.
14
             57.     Pursuant to Cal. Lab. Code § 201, at the time Infor terminated Staelin’s
15
     employment, Infor was obligated to pay Staelin his earned and unpaid wages, including Earnout
16
     Bonuses for FY18 and FY19. In violation of § 201, Infor failed to pay Staelin any Earnout Bonus
17
     for FY18, and has only offered to pay a portion of the Earnout Bonus for FY19. Both Earnout
18
     Bonuses are now due and owing. Infor has refused and continues to refuse to pay Staelin the
19
     Earnout Bonuses he is owed.
20
             58.     Since the date of Staelin’s termination by Infor, Staelin has been available and
21
     ready to receive the due and owing Earnout Bonuses. Staelin has not refused to receive any
22
     payment, nor has Staelin been absent from his regular place of residence.
23
             59.     Infor’s failure to pay Staelin the full Earnout Bonuses due and owing for FY18
24
     and FY19 was willful in that Infor has denied Staelin is entitled to any Earnout Bonus for FY18,
25
     and the Earnout Bonus Infor has agreed to pay Staelin for FY19 is substantially lower than it
26
     should be.
27

28
                                                     -8-
                                                 COMPLAINT
      Case 3:19-cv-08102-JCS Document 1 Filed 12/11/19 Page 10 of 32



 1           60.     Infor’s willful failure to pay Staelin the Earnout Bonuses due and owing for FY18
 2   and FY19 constitutes a violation of Cal. Lab. Code § 203, which provides that an employee’s
 3   wages will continue as a penalty until paid up to 30 days from the time the wages were due.
 4   Staelin is therefore entitled to statutory penalties under § 203.
 5                                 FIFTH CAUSE OF ACTION:
                          FAILURE TO PAY WAGES IN VIOLATION OF
 6                     CAL. LAB. CODE §§ 201, 203 (FY18 EARNOUT BONUS)
                                 (by Plaintiff Peters Against Infor)
 7
             61.     Plaintiffs re-allege and incorporate the allegations of paragraphs 1-42 as if set
 8
     forth fully herein.
 9
             62.     Upon executing the Offer Letter with Infor, Plaintiff Peters became an employee
10
     of Infor entitled to wages. The Offer Letter identified Earnout Bonuses, as well as Retention
11
     Bonuses, as part of Peters’ compensation. The Offer Letter expressly made Earnout Bonuses
12
     contingent on Peters becoming an Infor employee.
13
             63.     Peters was employed by Infor in California during FY18.
14
             64.     Pursuant to Cal. Lab. Code § 201, at the time Infor terminated Peters’
15
     employment, Infor was obligated to pay Peters his earned and unpaid wages, including an
16
     Earnout Bonus for FY18. In violation of § 201, Infor failed to pay Peters any Earnout Bonus for
17
     FY18. Infor has refused and continues to refuse to pay Peters the FY18 Earnout Bonus he is
18
     owed.
19
             65.     Since the date of Peters’ termination from employment with Infor, Peters has been
20
     available and ready to receive the due and owing Earnout Bonus. Peters has not refused to
21
     receive any payment, nor has Peters been absent from his regular places of residence.
22
             66.     Infor’s failure to pay Peters the Earnout Bonus due and owing for FY18 was
23
     willful in that Infor has denied Peters is entitled to any Earnout Bonus for FY18.
24
             67.     Infor’s willful failure to pay Peters the Earnout Bonus due and owing for FY18
25
     constitute a violation of Cal. Lab. Code § 203, which provides that an employee’s wages will
26
     continue as a penalty until paid up to 30 days from the time the wages were due. Peters is
27
     therefore entitled to statutory penalties under § 203.
28
                                                      -9-
                                                 COMPLAINT
      Case 3:19-cv-08102-JCS Document 1 Filed 12/11/19 Page 11 of 32



 1                                  SIXTH CAUSE OF ACTION:
                        FAILURE TO PAY WAGES IN VIOLATION OF
 2              RCW 49.48 et seq. AND RCW 49.52 et seq. (FY19 EARNOUT BONUS)
                                  (by Plaintiff Peters Against Infor)
 3
              68.    Plaintiffs re-allege and incorporate the allegations of paragraphs 1-42 as if set
 4
     forth fully herein.
 5
              69.    Chapter 49.48 of the Revised Code of Washington State (“RCW”) makes it
 6
     unlawful for any employer to withhold or divert any portion of a Washington State employee’s
 7
     wages.
 8
              70.    Peters was employed by Infor in Washington State during FY19.
 9
              71.    As a result of Infor’s failure to pay the full amount of Peters’ Earnout Bonus for
10
     FY19, Infor is liable to Peters for failure to pay wages due to Peters at the end of the established
11
     pay period after Peters’ termination without cause.
12
              72.    Chapter 49.52.070 of the RCW provides that any employer who shall violate any
13
     of the provisions of RCW 49.52.050 (1) and (2) shall be liable for twice the amount of the wages
14
     unlawfully withheld together with costs of suit and a reasonable sum for attorney’s fees.
15
              73.    Infor’s failure to pay the full amount of Peters’ FY19 Earnout Bonus was willful.
16
              74.    As a result of Infor’s willful failure to pay the full amount of Peters’ FY19
17
     Earnout Bonus, Infor is liable to Plaintiff Peters for willfully withholding wages in violation of
18
     RCW 49.52.070.
19
                                  SEVENTH CAUSE OF ACTION:
20                         BREACH OF CONTRACT (RETENTION BONUSES)
21                                   (by Plaintiff Peters Against Infor)
22            75.    Plaintiffs re-allege and incorporate the allegations of paragraphs 1-42 as if set
23   forth fully herein.
24            76.    The Peters Retention Agreement is a contract enforceable at law, which Infor has
25   materially breached by failing to timely pay Peters’ Second and Third Retention Bonuses.
26            77.    As a result of Infor’s breaches of the Peters Retention Agreement, Peters has been
27   damaged in an amount to be proven at trial.
28                                    EIGHTH CAUSE OF ACTION:
                                               - 10 -
                                                 COMPLAINT
      Case 3:19-cv-08102-JCS Document 1 Filed 12/11/19 Page 12 of 32



 1                    FAILURE TO PAY WAGES IN VIOLATION OF RCW 49.48 et seq.
                            AND RCW 49.52 et seq. (RETENTION BONUSES)
 2                                 (by Plaintiff Peters Against Infor)
 3              78.     Plaintiffs re-allege and incorporate the allegations of paragraphs 1-42 as if set
 4   forth fully herein.
 5              79.     Chapter 49.48 of the RCW makes it unlawful for any employer to withhold or
 6   divert any portion of a Washington State employee's wages.
 7              80.     Peters was employed by Infor in Washington State when he executed and
 8   performed under the Peters Retention Agreement.
 9              81.     Under the express terms of the Peters Retention Agreement, Peters’ Retention
10   Bonuses became payable upon his termination of employment by Infor.
11              82.     As a result of Infor’s failure to timely pay Peters’ Second and Third Retention
12   Bonuses, Infor is liable to Peters for failure to pay wages due to Peters at the end of the
13   established pay period after Peters’ termination without cause.
14              83.     Infor’s failure to timely pay Peters’ Second and Third Retention Bonuses was
15   willful.
16              84.     As a result of Infor’s willful failure to timely pay Peters’ Second and Third
17   Retention Bonuses, Infor is liable to Plaintiff Peters for willfully withholding wages in violation
18   of RCW 49.52.070.
19                                           PRAYER FOR RELIEF
20              WHEREFORE, having asserted its cause of action against the Infor, Plaintiffs pray the
21   following relief:
22              A.      For judgment against Infor on Plaintiffs’ claims, damages, and penalties in an
23   amount to be proven at trial;
24              B.      For an award of Plaintiffs’ costs and attorney’s fees pursuant to contract, statute,
25   other applicable law, and/or recognized grounds in equity;
26              C.      For pre-judgment and post-judgment interest on Plaintiffs’ claims at the highest
27   rate allowable by law; and
28
                                                        - 11 -
                                                    COMPLAINT
Case 3:19-cv-08102-JCS Document 1 Filed 12/11/19 Page 13 of 32




                                    /s
Case 3:19-cv-08102-JCS Document 1 Filed 12/11/19 Page 14 of 32




                                    /s
Case 3:19-cv-08102-JCS Document 1 Filed 12/11/19 Page 15 of 32




                  Exhibit A
DocuSign Envelope ID: D82E507B-0505-44C2-BF20-3C6999E8309B
                  Case 3:19-cv-08102-JCS Document 1 Filed 12/11/19 Page 16 of 32


                                                                                                641 Avenue of the Americas
                                                                                                New York, NY 10011
                                                                                                800-260-2640
                                                                                                infor.com



                 May 26, 2017


                 Bradley Peters
                 118 Alta St
                 San Francisco, CA 94133

                                    Re: Employment offer in connection with the acquisition of Birst, Inc.

                 Dear Brad,

                 In connection with the anticipated acquisition of Birst, Inc. and its subsidiaries (collectively,
                 “Birst”) by Infor (US), Inc. (collectively with its affiliates and subsidiaries, “Infor”) in a merger
                 transaction pursuant to which Birst will become a wholly owned subsidiary of Infor (such
                 transaction referred to herein as the “Acquisition”), this letter sets forth the terms of your
                 employment with Infor beginning on the calendar day immediately following the closing of the
                 Acquisition.

                 Provided that you sign and deliver this letter as instructed below, subject to the
                 consummation of the Acquistion and the other conditions set forth below, your employment
                 under the terms of this letter will begin on the calendar day immediately after the Acquisition
                 becomes effective (or such later date as you sign and deliver this letter to Infor). You will
                 initially remain employed by Birst, provided that Infor reserves its right to transfer your
                 employment to another Infor entity.

                 Position: The title of your position will be SVP, BI and Analytics, Birst. In this position you will
                 report to Charles Philips, CEO. Your principal place of employment shall be located within 35
                 miles of San Francisco, CA.

                 Compensation: Your annual base salary will be $350,000 subject to applicable withholdings,
                 payable semi-monthly and in accordance with Infor’s normal payroll procedures. In addition
                 to your base salary, during your employment with Birst or Infor, you will be eligible for a
                 management bonus of up to $100,000 (on a full year basis) based on the achievement of
                 agreed upon business objectives during the applicable fiscal year. Such bonus will be
                 payable after the end of Infor’s fiscal year, promptly following completion of Infor’s financial
                 audit with respect to such fiscal year and in no event later than December 31 of the same
                 calendar year (e.g., the bonus payment for the 2018 fiscal year will be made no later than
                 December 31, 2018). Infor’s 2018 fiscal Year (“FY18”) ends April 30, 2018 and any amount
                 payable for FY18 may be prorated to reflect the partial year resulting from the timing of the
                 Acquisition.

                 Ongoing Equity Awards. You will be eligible to receive periodic Infor equity grants following
                 the Acquisition that are provided to similarly situated Infor executives.

                 Retention Bonuses: You will be eligible to receive a one-time retention bonus in the amount
                 of $2,901,958.50, subject to applicable withholdings (the “First Retention Bonus”), provided
                 that you remain continuously employed by Infor through the date that is six (6) months after
                 the closing of the Acquisition (the “First Retention Bonus Date”). You will no longer be eligible
                 for the First Retention Bonus if you voluntarily resign your employment or if your employment
                 is terminated by Infor for Cause (defined below) prior to the First Retention Bonus Date. The
                 First Retention Bonus will be paid to you in the event that your employment is terminated by
                 Infor without Cause before the First Retention Bonus Date or in the event of your death
                 before the First Retention Bonus Date.




                 Acquisition Letter of Employment – B. Peters v6 5/26/17     CONFIDENTIAL
DocuSign Envelope ID: D82E507B-0505-44C2-BF20-3C6999E8309B
                  Case 3:19-cv-08102-JCS Document 1 Filed 12/11/19 Page 17 of 32




                 You will be eligible to receive a second one-time retention bonus in the amount of
                 $2,901,958.50, subject to applicable withholdings (the “Second Retention Bonus”), provided
                 that you remain continuously employed by Infor through the date that is twelve (12) months
                 after the closing of the Acquisition (the “Second Retention Bonus Date”). You will no longer
                 be eligible for the Second Retention Bonus if you voluntarily resign your employment or if
                 your employment is terminated by Infor for Cause prior to the Second Retention Bonus
                 Date. The Second Retention Bonus will be paid to you in the event that your employment is
                 terminated by Infor without Cause before the Second Retention Bonus Date or in the event of
                 your death before the Second Retention Bonus Date.

                 You will be eligible to receive a third one-time retention bonus in the amount of
                 $5,803,917.00, subject to applicable withholdings (the “Third Retention Bonus”), provided that
                 you remain continuously employed by Infor through the date that is twenty four (24) months
                 after the closing of the Acquisition (the “Third Retention Bonus Date”). You will no longer be
                 eligible for the Third Retention Bonus if you voluntarily resign your employment or if your
                 employment is terminated by Infor for Cause prior to the Third Retention Bonus Date. The
                 Third Retention Bonus will be paid to you in the event that your employment is terminated by
                 Infor without Cause before the Third Retention Bonus Date or in the event of your death
                 before the Third Retention Bonus Date.

                 For purposes of this letter, “Cause” means (i) the conviction of, or a plea of plea of nolo
                 contendere to any charge of a felony or any act of fraud or any act or omission involving
                 dishonesty, or material disloyalty with respect to Infor, or any of its customers or suppliers or
                 other material business relations, (ii) misconduct subjecting Infor to public disgrace or
                 disrepute, (iii) failure or refusal to perform duties as reasonably directed by Infor, following
                 written notice of same and a meaningful opportunity to cure, (iv) gross negligence or willful
                 misconduct, (v) use of illegal drugs or abuse of other drugs or excessive consumption of
                 alcohol interfering with the performance of your duties to Infor, or (vi) any material breach by
                 you of any agreement between you and Infor, including without limitation, your breach of any
                 provision of any nondisclosure, non-competition, trade secret protection or developments
                 agreement.

                 In the event that the First Retention Bonus, Second Retention Bonus and/or the Third
                 Retention Bonus becomes payable, it will be paid to you in the first regularly scheduled
                 payroll following the date that the applicable bonus becomes payable. In no event will the
                 First Retention Bonus, Second Retention Bonus or the Third Retention Bonus be subject to
                 proration or other partial payment.

                 Earnout Bonuses: You will be eligible to receive an earnout bonus based on the growth of the
                 business acquired in the Acquisition during each of FY18 and FY19 (each an “Earnout
                 Bonus” and together the “Earnout Bonuses”). The Earnout Bonuses (if any) will be payable
                 after the end of the applicable fiscal year, promptly following completion of Infor’s financial
                 audit with respect to such fiscal year and in no event later than December 31 of the same
                 calendar year (i.e., the Earnout Bonus for FY18 (if any) will be paid no later than December
                 31, 2018, and the Earnout Bonus for FY19 (if any) will be paid no later than December 31,
                 2019).

                 The FY18 Earnout Bonus shall be an amount equal to 35% of the amount by which FY18
                 Bookings exceeds $18 million. The FY19 Earnout Bonus shall be an amount equal to 28% of
                 the amount by which FY19 Bookings exceeds $21 million.

                 For purposes of calculating the Earnout Bonuses, the following capitalized terms shall have the
                 meanings set forth below:

                         “Annual Contract Value” or “ACV” means the total amount of subscription fees
                         applicable to Birst Offerings payable under a contract, divided by the term of the




                  Acquisition Letter of Employment – B. Peters v6 5/26/17     CONFIDENTIAL                           2
DocuSign Envelope ID: D82E507B-0505-44C2-BF20-3C6999E8309B
                  Case 3:19-cv-08102-JCS Document 1 Filed 12/11/19 Page 18 of 32




                         subscription in years (e.g. $300,000 total subscription fees for a 3 year subscription
                         results in an ACV of $100,000)

                         “Allowed Attrition” means, for any fiscal year, an amount equal 20% of the Year End
                         Subscription Revenue Run Rate for all customers subscribing to the Birst Offerings for
                         the immediately preceding fiscal year.

                         “Attrition” means the ACV of all reductions to previously contracted subscription fees
                         for Birst Offerings determined on a customer by customer for the applicable fiscal year.

                         “Birst Offerings” shall mean any and all products or services offered, licensed,
                         provided, sold, distributed or otherwise exploited by Birst at the time of the Acquisition
                         and any and all products or services already designed and developed by or for Birst
                         at the time of the Acquisition, including all versions and releases of the foregoing,
                         together with any related user documentation.

                         “Booking” means ACV from subscriptions to the Birst Offerings that are Contracted
                         in the applicable fiscal year. The amount of any Booking shall include only that portion
                         of the subscription fees payable under a contract that are attributable to the Birst
                         Offerings. If Birst Offerings are sold bundled or in combination with other products or
                         services offered by Infor, the subscription revenue for purposes hereof shall be deemed
                         to be the list price of the Birst Offerings as if the Birst Offerings had been sold
                         individually; provided however, that if Birst Offerings are sold bundled with other
                         products or services offered by Infor where a discount was applied to such sale, the
                         aggregate discount on such sale shall be applied pro rata to each product in such sale,
                         including the applicable Birst Offerings, in accordance with each such product’s list
                         price. Bookings associated with existing customers shall include only the amount of
                         incremental subscription fees (i.e. exclude any amounts representing renewal of prior
                         subscriptions).

                         “Contracted” means that the written contract or order forms have been duly executed
                         by all parties and subscription revenue recognition in accordance with GAAP and
                         Infor’s revenue recognition policies has commenced.

                         “FY17” means the fiscal year ending April 30, 2017

                         “FY18” means Infor’s fiscal year ending April 30, 2018

                         “FY19” means Infor’s fiscal year ending April 30, 2019

                         “FY18 Bookings” means the Bookings for FY18 minus any excess of Attrition over
                         Allowed Attrition for FY18.

                         “FY19 Bookings” means the Bookings for FY19 minus any excess of Attrition over
                         Allowed Attrition for FY18.

                         “Year End Subscription Revenue Run-Rate” means, for any fiscal year, the amount
                         of net revenue (as defined by and determined in accordance with GAAP and Infor’s
                         revenue recognition policies) from the sale of the Birst Offerings attributed to the last
                         full month of the fiscal year, multiplied by twelve (12).

                 By way of example and in no way guaranteeing the amount of any Earnout Bonus, in the
                 event that:

                         Bookings = $25 million,

                         FY17 Year End Subscription Revenue Run Rate = $41M




                  Acquisition Letter of Employment – B. Peters v6 5/26/17     CONFIDENTIAL                            3
DocuSign Envelope ID: D82E507B-0505-44C2-BF20-3C6999E8309B
                  Case 3:19-cv-08102-JCS Document 1 Filed 12/11/19 Page 19 of 32




                         Allowed Attrition (20%) = $8.2M

                         Attrition = $12M

                         FY18 Bookings = $25M Bookings – ($12M Attrition – $8.2 Allowed Attrition)

                                             = $25M - $3.8M

                                             = $21.2M

                         FY18 Bookings exceeds $18M by $3.2M

                         The FY18 Earnout Bonus amount would be $1,120,000 (i.e. $3.2 million excess x
                         0.35).

                 For the avoidance of doubt, in the event that you are no longer employed by Infor at the end of
                 the relevant fiscal year, no Earnout Bonus shall be payable, in whole or in part, regardless of
                 the circumstances under which employment was terminated.

                 Benefits: You will continue to be eligible for all employment benefits as generally offered to
                 employees of Birst who remain employed with Infor following the Acquisition. Your
                 participation in all such employee benefit plans is subject to the terms of such plans, as they
                 may be modified from time-to-time including by transition to the benefits generally offered to
                 employees of Infor.

                 At-Will Employment: Your employment shall be considered at all times to be on an “at-will”
                 basis. This means either you or Infor may terminate your employment at any time, with or
                 without notice, and for any or no reason. In addition, nothing in this letter summarizing your
                 prospective employment terms shall constitute or be construed as a guarantee of
                 employment for any definite period of time or a contract of employment. By signing this letter
                 as instructed below, you acknowledge and agree that any prior employment agreement,
                 severance arrangements or terms and conditions of employment between Birst and you (the
                 “Birst Employment Agreement”) shall terminate and be of no further force or effect
                 immediately upon the consummation of the Acquisition and that neither Birst nor Infor shall
                 owe any further obligation to you (including, without limitation, any severance or termination
                 payment) under such Birst Employment Agreement.

                 Infor may modify its policies and practices, including the compensation and benefits it
                 provides from time to time, as it deems necessary; provided that such modifications shall not
                 alter or amend the Compensation, Earnout Bonuses or Retention Bonuses specified in this
                 letter. However, the at-will nature of your employment may be modified only by a written
                 agreement signed by both you and Infor.

                 Nondisclosure, Noncompetition and Developments Agreement: It is also a condition of your
                 prospective employment that, prior to the commencement of employment with Infor, you
                 must sign Infor’s Nondisclosure, Noncompetition and Developments Agreement, which
                 contains additional requirements for the protection of Infor’s trade secret, confidential and
                 proprietary information, protections pertaining to Infor’s business relationships, as well as an
                 assignment to Infor of the ideas, concepts and other intellectual property that you create
                 during your employment.

                 Immigration: For purposes of United States’ immigration law, you will be required to provide
                 to Infor documentary evidence of your identity and eligibility for employment in the United
                 States. Such documentation must be provided to us within three (3) business days of your
                 start date.




                  Acquisition Letter of Employment – B. Peters v6 5/26/17     CONFIDENTIAL                          4
DocuSign Envelope ID: D82E507B-0505-44C2-BF20-3C6999E8309B
                  Case 3:19-cv-08102-JCS Document 1 Filed 12/11/19 Page 20 of 32




                 No Employment-Related Claims: You hereby confirm that you have no claims for unpaid
                 wages or other employment-related remuneration against Birst other than for your regular
                 salary for the current pay period as of the effective time of the Acquisition. As a condition of
                 accepting employment with Infor and by signing below, you confirm your agreement not to
                 make any claim against Infor or any of its past, present or future affiliated companies for any
                 employment-related matters arising from or in any way related to events that occurred prior to
                 the date on which you countersign this letter, including without limitation, any claims for
                 wages earned prior to commencing employment with Infor; provided that the foregoing
                 agreement specifically excludes (i) any rights you may have in your capacity as a security
                 holder of Birst in connection with the Acquisition; and (ii) any rights to indemnification or
                 exculpation from Birst that you may have in your capacity as a former officer or director of
                 Birst. You also confirm your permission for Birst to provide, and for Infor to receive and
                 maintain copies of your employment records, personnel file and any other materials and
                 information related to your employment with Birst.

                 Your signature below will acknowledge your understanding and agreement to the terms and
                 conditions set forth in this letter. These terms supersede any other agreements (including,
                 without limitation the Prior Agreement) or promises made to you by anyone affiliated with
                 Infor, whether oral or written. Infor reserves the right to withdraw these terms without further
                 notice if they are not timely accepted by you or if any aspect (e.g. job references, education,
                 proof of citizenship, etc.) of your qualifications cannot be verified and these terms shall only
                 become valid upon Infor’s final acceptance of this letter, signed by you.

                 Should you have any questions regarding this letter, please call me at 718-501-3320.

                 Welcome to Infor we look forward to having you as part of the team!

                 Sincerely,




                 Anne Benedict
                 SVP, Talent




                  Acquisition Letter of Employment – B. Peters v6 5/26/17     CONFIDENTIAL                          5
DocuSign Envelope ID: D82E507B-0505-44C2-BF20-3C6999E8309B
                  Case 3:19-cv-08102-JCS Document 1 Filed 12/11/19 Page 21 of 32




                 ACKNOWLEDGEMENT AND ACCEPTANCE:

                 The undersigned Bradley Peters acknowledges receipt of the foregoing letter setting forth the
                 terms of Infor’s offer of employment. The undersigned accepts such offer subject to the terms
                 of the letter and agrees to its terms, including, without limitation the termination of the Birst
                 Employment Agreement.


                                                                                
                 Accepted: ____________________________                     _________________________
                           Bradley Peters                                         Date




                  Acquisition Letter of Employment – B. Peters v6 5/26/17           CONFIDENTIAL                     6
Case 3:19-cv-08102-JCS Document 1 Filed 12/11/19 Page 22 of 32




                   Exhibit B
DocuSign Envelope ID: 4D4BFA88-F39D-4E2D-95C3-440849889EEB
                     Case 3:19-cv-08102-JCS Document 1 Filed 12/11/19 Page 23 of 32


                                                                                               641 Avenue of the Americas
                                                                                               New York, NY 10011
                                                                                               800-260-2640
                                                                                               infor.com



                May 30, 2017


                Paul Staelin
                1 Lost Valley Ct
                Orinda, CA 95463

                                    Re: Employment offer in connection with the acquisition of Birst, Inc.

                Dear Paul,

                In connection with the anticipated acquisition of Birst, Inc. and its subsidiaries (collectively,
                “Birst”) by Infor (US), Inc. (collectively with its affiliates and subsidiaries, “Infor”) in a merger
                transaction pursuant to which Birst will become a wholly owned subsidiary of Infor (such
                transaction referred to herein as the “Acquisition”), this letter sets forth the terms of your
                employment with Infor beginning on the calendar day immediately following the closing of the
                Acquisition.

                Provided that you sign and deliver this letter as instructed below, subject to the
                consummation of the Acquistion and the other conditions set forth below, your employment
                under the terms of this letter will begin on the calendar day immediately after the Acquisition
                becomes effective (or such later date as you sign and deliver this letter to Infor). You will
                initially remain employed by Birst, provided that Infor reserves its right to transfer your
                employment to another Infor entity.

                Position: The title of your position will be SVP Customer Success, BI & Analytics, Birst. In
                this position you will report to Brad Peters, SVP BI and Analytics, Birst.

                Compensation: Your annual base salary will be $250,000 subject to applicable withholdings,
                payable semi-monthly and in accordance with Infor’s normal payroll procedures. In addition
                to your base salary you will be eligible for a management bonus of up to $70,000 (on a full
                year basis) based on the achievement of agreed upon business objectives during the
                applicable fiscal year. Such bonus will be payable after the end of Infor’s fiscal year, promptly
                following completion of Infor’s financial audit with respect to such fiscal year and in no event
                later than December 31 of the same calendar year (e.g., the bonus payment for the 2018
                fiscal year will be made no later than December 31, 2018). Infor’s 2018 fiscal Year (“FY18”)
                ends April 30, 2018 and any amount payable for FY18 may be prorated to reflect the partial
                year resulting from the timing of the Acquisition.

                Ongoing Equity Awards. You will be eligible to receive periodic Infor equity grants following
                the Acquisition that are provided to similarly situated Infor executives.

                Retention Bonuses: You will be eligible to receive a one-time retention bonus in the amount
                of $1,153,625.50, subject to applicable withholdings (the “First Retention Bonus”), provided
                that you remain continuously employed by Infor through the date that is six (6) months after
                the closing of the Acquisition (the “First Retention Bonus Date”). You will no longer be eligible
                for the First Retention Bonus if you voluntarily resign your employment or if your employment
                is terminated by Infor for Cause (defined below) prior to the First Retention Bonus Date. The
                First Retention Bonus will be paid to you in the event that your employment is terminated by
                Infor without Cause before the First Retention Bonus Date or in the event of your death
                before the First Retention Bonus Date.

                You will be eligible to receive a second one-time retention bonus in the amount of
                $1,153,625.50, subject to applicable withholdings (the “Second Retention Bonus”), provided




                Acquisition Letter of Employment – P. Staelin v5 5/30/17    CONFIDENTIAL
DocuSign Envelope ID: 4D4BFA88-F39D-4E2D-95C3-440849889EEB
                     Case 3:19-cv-08102-JCS Document 1 Filed 12/11/19 Page 24 of 32




                that you remain continuously employed by Infor through the date that is twelve (12) months
                after the closing of the Acquisition (the “Second Retention Bonus Date”). You will no longer
                be eligible for the Second Retention Bonus if you voluntarily resign your employment or if
                your employment is terminated by Infor for Cause prior to the Second Retention Bonus Date.
                The Second Retention Bonus will be paid to you in the event that your employment is
                terminated by Infor without Cause before the Second Retention Bonus Date or in the event of
                your death before the Second Retention Bonus Date.

                You will be eligible to receive a third one-time retention bonus in the amount of
                $2,307,250.00, subject to applicable withholdings (the “Third Retention Bonus”), provided that
                you remain continuously employed by Infor through the date that is twenty four (24) months
                after the closing of the Acquisition (the “Third Retention Bonus Date”). You will no longer be
                eligible for the Third Retention Bonus if you voluntarily resign your employment or if your
                employment is terminated by Infor for Cause prior to the Third Retention Bonus Date. The
                Third Retention Bonus will be paid to you in the event that your employment is terminated by
                Infor without Cause before the Third Retention Bonus Date or in the event of your death
                before the Third Retention Bonus Date.

                For purposes of this letter, “Cause” means (i) the conviction of, or a plea of plea of nolo
                contendere to any charge of a felony or any act of fraud or any act or omission involving
                dishonesty, or material disloyalty with respect to Infor, or any of its customers or suppliers or
                other material business relations, (ii) misconduct subjecting Infor to public disgrace or
                disrepute, (iii) failure or refusal to perform duties as reasonably directed by Infor, following
                written notice of same and a meaningful opportunity to cure, (iv) gross negligence or willful
                misconduct, (v) use of illegal drugs or abuse of other drugs or excessive consumption of
                alcohol interfering with the performance of your duties to Infor, or (vi) any material breach by
                you of any agreement between you and Infor, including without limitation, your breach of any
                provision of any nondisclosure, non-competition, trade secret protection or developments
                agreement.

                In the event that the First Retention Bonus, Second Retention Bonus and/or the Third
                Retention Bonus becomes payable, it will be paid to you in the first regularly scheduled
                payroll following the date that the applicable bonus becomes payable. In no event will the
                First Retention Bonus, Second Retention Bonus or the Third Retention Bonus be subject to
                proration or other partial payment.

                Earnout Bonuses: You will be eligible to receive an earnout bonus based on the growth of the
                business acquired in the Acquisition during each of FY18 and FY19 (each an “Earnout
                Bonus” and together the “Earnout Bonuses”). The Earnout Bonuses (if any) will be payable
                after the end of the applicable fiscal year, promptly following completion of Infor’s financial
                audit with respect to such fiscal year and in no event later than December 31 of the same
                calendar year (i.e., the Earnout Bonus for FY18 (if any) will be paid no later than December
                31, 2018, and the Earnout Bonus for FY19 (if any) will be paid no later than December 31,
                2019).

                The FY18 Earnout Bonus shall be an amount equal to 11% of the amount by which FY18
                Bookings exceeds $18 million. The FY19 Earnout Bonus shall be an amount equal to 8% of
                the amount by which FY19 Bookings exceeds $21 million.

                For purposes of calculating the Earnout Bonuses, the following capitalized terms shall have
                the meanings set forth below:

                          “Annual Contract Value” or “ACV” means the total amount of subscription fees
                          applicable to Birst Offerings payable under a contract, divided by the term of the
                          subscription in years (e.g. $300,000 total subscription fees for a 3 year subscription
                          results in an ACV of $100,000)




                  Acquisition Letter of Employment – P. Staelin v5 5/30/17   CONFIDENTIAL                           2
DocuSign Envelope ID: 4D4BFA88-F39D-4E2D-95C3-440849889EEB
                     Case 3:19-cv-08102-JCS Document 1 Filed 12/11/19 Page 25 of 32




                          “Allowed Attrition” means, for any fiscal year, an amount equal 20% of the Year
                          End Subscription Revenue Run Rate for all customers subscribing to the Birst
                          Offerings for the immediately preceding fiscal year.

                          “Attrition” means the ACV of all reductions to previously contracted subscription
                          fees for Birst Offerings determined on a customer by customer for the applicable
                          fiscal year.

                          “Birst Offerings” shall mean any and all products or services offered, licensed,
                          provided, sold, distributed or otherwise exploited by Birst at the time of the Acquisition
                          and any and all products or services already designed and developed by or for Birst
                          at the time of the Acquisition, including all versions and releases of the foregoing,
                          together with any related user documentation.

                          “Booking” means ACV from subscriptions to the Birst Offerings that are Contracted
                          in the applicable fiscal year. The amount of any Booking shall include only that
                          portion of the subscription fees payable under a contract that are attributable to the
                          Birst Offerings. If Birst Offerings are sold bundled or in combination with other
                          products or services offered by Infor, the subscription revenue for purposes hereof
                          shall be deemed to be the list price of the Birst Offerings as if the Birst Offerings had
                          been sold individually; provided however, that if Birst Offerings are sold bundled with
                          other products or services offered by Infor where a discount was applied to such sale,
                          the aggregate discount on such sale shall be applied pro rata to each product in such
                          sale, including the applicable Birst Offerings, in accordance with each such product’s
                          list price. Bookings associated with existing customers shall include only the amount
                          of incremental subscription fees (i.e. exclude any amounts representing renewal of
                          prior subscriptions).

                          “Contracted” means that the written contract or order forms have been duly
                          executed by all parties and subscription revenue recognition in accordance with
                          GAAP and Infor’s revenue recognition policies has commenced.

                          “FY17” means the fiscal year ending April 30, 2017

                          “FY18” means Infor’s fiscal year ending April 30, 2018

                          “FY19” means Infor’s fiscal year ending April 30, 2019

                          “FY18 Bookings” means the Bookings for FY18 minus any excess of Attrition over
                          Allowed Attrition for FY18.

                          “FY19 Bookings” means the Bookings for FY19 minus any excess of Attrition over
                          Allowed Attrition for FY18.

                          “Year End Subscription Revenue Run-Rate” means, for any fiscal year, the
                          amount of net revenue (as defined by and determined in accordance with GAAP and
                          Infor’s revenue recognition policies) from the sale of the Birst Offerings attributed to
                          the last full month of the fiscal year, multiplied by twelve (12).

                By way of example and in no way guaranteeing the amount of any Earnout Bonus, in the
                event that:

                          Bookings = $25 million,

                          FY17 Year End Subscription Revenue Run Rate = $41M

                          Allowed Attrition (20%) = $8.2M




                  Acquisition Letter of Employment – P. Staelin v5 5/30/17     CONFIDENTIAL                            3
DocuSign Envelope ID: 4D4BFA88-F39D-4E2D-95C3-440849889EEB
                     Case 3:19-cv-08102-JCS Document 1 Filed 12/11/19 Page 26 of 32




                          Attrition = $12M

                          FY18 Bookings = $25M Bookings – ($12M Attrition – $8.2 Allowed Attrition)

                                              = $25M - $3.8M

                                              = $21.2M

                          FY18 Bookings exceeds $18M by $3.2M

                          The FY18 Earnout Bonus amount would be $352,000 (i.e. $3.2 million excess x
                          0.11).

                For the avoidance of doubt, in the event that you are no longer employed by Infor at the end
                of the relevant fiscal year, no Earnout Bonus shall be payable, in whole or in part, regardless
                of the circumstances under which employment was terminated.

                Benefits: You will continue to be eligible for all employment benefits as generally offered to
                employees of Birst who remain employed with Infor following the Acquisition. Your
                participation in all such employee benefit plans is subject to the terms of such plans, as they
                may be modified from time-to-time including by transition to the benefits generally offered to
                employees of Infor.

                At-Will Employment: Your employment shall be considered at all times to be on an “at-will”
                basis. This means either you or Infor may terminate your employment at any time, with or
                without notice, and for any or no reason. In addition, nothing in this letter summarizing your
                prospective employment terms shall constitute or be construed as a guarantee of
                employment for any definite period of time or a contract of employment. By signing this letter
                as instructed below, you acknowledge and agree that any prior employment agreement,
                severance arrangements or terms and conditions of employment between Birst and you (the
                “Birst Employment Agreement”) shall terminate and be of no further force or effect
                immediately upon the consummation of the Acquisition and that neither Birst nor Infor shall
                owe any further obligation to you (including, without limitation, any severance or termination
                payment) under such Birst Employment Agreement.

                Infor may modify its policies and practices, including the compensation and benefits it
                provides from time to time, as it deems necessary; provided that such modifications shall not
                alter or amend the Compensation, Earnout Bonuses or Retention Bonuses specified in this
                letter. However, the at-will nature of your employment may be modified only by a written
                agreement signed by both you and Infor.

                Nondisclosure, Noncompetition and Developments Agreement: It is also a condition of your
                prospective employment that, prior to the commencement of employment with Infor, you
                must sign Infor’s Nondisclosure, Noncompetition and Developments Agreement, which
                contains additional requirements for the protection of Infor’s trade secret, confidential and
                proprietary information, protections pertaining to Infor’s business relationships, as well as an
                assignment to Infor of the ideas, concepts and other intellectual property that you create
                during your employment.

                Immigration: For purposes of United States’ immigration law, you will be required to provide
                to Infor documentary evidence of your identity and eligibility for employment in the United
                States. Such documentation must be provided to us within three (3) business days of your
                start date.

                No Employment-Related Claims: You hereby confirm that you have no claims for unpaid
                wages or other employment-related remuneration against Birst other than for your regular
                salary for the current pay period as of the effective time of the Acquisition. As a condition of




                  Acquisition Letter of Employment – P. Staelin v5 5/30/17   CONFIDENTIAL                          4
DocuSign Envelope ID: 4D4BFA88-F39D-4E2D-95C3-440849889EEB
                     Case 3:19-cv-08102-JCS Document 1 Filed 12/11/19 Page 27 of 32




                accepting employment with Infor and by signing below, you confirm your agreement not to
                make any claim against Infor or any of its past, present or future affiliated companies for any
                employment-related matters arising from or in any way related to events that occurred prior to
                the date on which you countersign this letter, including without limitation, any claims for
                wages earned prior to commencing employment with Infor; provided that the foregoing
                agreement specifically excludes (i) any rights you may have in your capacity as a security
                holder of Birst in connection with the Acquisition; and (ii) any rights to indemnification or
                exculpation from Birst that you may have in your capacity as a former officer or director of
                Birst. You also confirm your permission for Birst to provide, and for Infor to receive and
                maintain copies of your employment records, personnel file and any other materials and
                information related to your employment with Birst.

                Your signature below will acknowledge your understanding and agreement to the terms and
                conditions set forth in this letter. These terms supersede any other agreements (including,
                without limitation the Prior Agreement) or promises made to you by anyone affiliated with
                Infor, whether oral or written. Infor reserves the right to withdraw these terms without further
                notice if they are not timely accepted by you or if any aspect (e.g. job references, education,
                proof of citizenship, etc.) of your qualifications cannot be verified and these terms shall only
                become valid upon Infor’s final acceptance of this letter, signed by you.

                Should you have any questions regarding this letter, please call me at 718-501-3320.

                Welcome to Infor we look forward to having you as part of the team!

                Sincerely,




                Anne Benedict
                SVP, Talent




                  Acquisition Letter of Employment – P. Staelin v5 5/30/17   CONFIDENTIAL                          5
DocuSign Envelope ID: 4D4BFA88-F39D-4E2D-95C3-440849889EEB
                     Case 3:19-cv-08102-JCS Document 1 Filed 12/11/19 Page 28 of 32




                ACKNOWLEDGEMENT AND ACCEPTANCE:

                The undersigned Paul Staelin acknowledges receipt of the foregoing letter setting forth the
                terms of Infor’s offer of employment. The undersigned accepts such offer subject to the terms
                of the letter and agrees to its terms, including, without limitation the termination of the Birst
                Employment Agreement.



                Accepted: ____________________________                       _________________________
                          Paul Staelin                                       Date




                  Acquisition Letter of Employment – P. Staelin v5 5/30/17          CONFIDENTIAL                    6
Case 3:19-cv-08102-JCS Document 1 Filed 12/11/19 Page 29 of 32




                  Exhibit C
      Case 3:19-cv-08102-JCS Document 1 Filed 12/11/19 Page 30 of 32



                                                                                641 Avenue of the Americas
                                                                                New York, NY 10011
                                                                                800-260-2640
                                                                                infor.com



July 25, 2018

David Gray
Wren House
Shacklestead Lane
Godalming, SURREY GU7 1RP
United Kingdom

Re:       Second Amended and Restated Earnout Bonus Eligibility

Dear David,

This letter amends and restates, in its entirety, that certain letter dated August 25, 2017
regarding Amended and Restated Earnout Bonus Eligibility in connection with lnfor's
acquisition of Birst previously acknowledged and agreed to by you (the "Prior A&R Earnout
Letter"). Upon your acknowledgement of and agreement to the terms of this letter by return of
a signed copy in accordance with the instructions below, the Prior A&R Earnout Letter will be of
no further force or effect.

In connection with the acquisition of Birst, Inc. and its subsidiaries (collectively, "Birst") by lnfor
(US), Inc. (together with its subsidiaries (including Birst) and affiliates, "lnfor") in a merger
transaction pursuant to which Birst became a wholly owned subsidiary of lnfor (US), Inc. (such
transaction referred to herein as the "Acquisition") and subject to the terms and conditions of
this letter, you are eligible to receive certain bonuses based on the growth of the business
acquired in the Acquisition as described below.

In addition to your base salary and any variable compensation, bonus or sales commission
payable to you in connection with your employment, you will be eligible to receive a bonus
based on the growth of the business acquired in the Acquisition during each of /nfor's fiscal
years ending April 30, 2018 and April 30, 2019 (each an "Earnout Bonus" and together the
"Earnout Bonuses"). The Earnout Bonuses (if any) will be payable after the end of the
applicable fiscal year, promptly following completion of lnfor's financial audit with respect to
such fiscal year and in no event later than December 31 of the same calendar year (i.e., the
Earn out Bonus for FY18 (if any) will be paid no later than December 31, 2018, and the Earnout
Bonus for FY19 (if any) will be paid no later than December 31, 2019).

The FY18 Earnout Bonus shall be an amount equal to 5% of the amount by which FY18
Bookings exceeds $18 million. For the avoidance of doubt and notwithstanding the date of this
letter, the FY18 Earnout Bonus pursuant to this letter shall not duplicate any FY18 Earnout
Bonus paid or payable under the Prior A&R Earnout Letter. The FY19 Earnout Bonus shall be
an amount equal to 11% of the amount by which FY19 Bookings exceeds $21 million.

For purposes of calculating the Earnout Bonuses, the following capitalized terms shall have the
meanings set forth below. For the avoidance of doubt, the definitions set forth below apply only
to the calculation of Earnout Bonuses pursuant to this letter and shall have no effect on, nor shall
they be affected by any contrary or conflicting terms or definitions in the Birst 2017 Sales
Compensation Plan or any alternate or successor sales compensation plan in which you may
participate.

        "Annual Contract Value" or "ACV' means the total amount of subscription fees
        applicable to Birst Offerings payable under a contract, divided by the term of the
        subscription in years (e.g. $300,000 total subscription fees for a 3 year subscription
        results in an ACV of $1 00,000)
    Case 3:19-cv-08102-JCS Document 1 Filed 12/11/19 Page 31 of 32




         "Allowed Attrition" means, for any fiscal year, an amount equal 20% of the Year End
         Subscription Revenue Run Rate for all customers subscribing to the Birst Offerings for
         the immediately preceding fiscal year.

        "Attrition" means the ACV of all reductions to previously contracted subscription fees
        for Birst Offerings determined on a customer by customer basis for the applicable fiscal
        year.

        "Birst Offerings" shall mean any and all products or services offered, licensed,
        provided, sold, distributed or otherwise exploited by Birst at the time of the Acquisition
        and any and all products or services already designed and developed by or for Birst at
        the time of the Acquisition, including all versions and releases of the foregoing,
        together with any related user documentation.

        "Booking" means ACV from subscriptions to the Birst Offerings that are Contracted in
        the applicable fiscal year. The amount of any Booking shall include only that portion of
        the subscription fees payable under a contract that are attributable to the Birst Offerings.
        If Birst Offerings are sold bundled or in combination with other products or services
        offered by lnfor, the subscription revenue for purposes hereof shall be deemed to be the
        list price of the Birst Offerings as if the Birst Offerings had been sold individually; provided
        however, that if Birst Offerings are sold bundled with other products or services offered
        by Infer where a discount was applied to such sale, the aggregate discount on such sale
        shall be applied pro rata to each product in such sale, including the applicable Birst
        Offerings, in accordance with each such product's list price. Bookings associated with
        existing customers shall include only the amount of incremental subscription fees (i.e.
        exclude any amounts representing renewal of prior subscriptions).

        "Contracted" means that the written contract or order forms have been duly executed
        by all parties and subscription revenue recognition in accordance with GAAP and Infer's
        revenue recognition policies has commenced.

        "FY17" means the fiscal year ending April 30, 2017

        "FY18'' means Infer's fiscal year ending April 30, 2018

        "FY1Y' means Infer's fiscal year ending April 30, 2019

        "FY18 Bookings" means the Bookings for FY18 minus any excess of Attrition over
        Allowed Attrition for FY18.

        "FY19 Bookings" means the Bookings for FY19 minus any excess of Attrition over
        Allowed Attrition for FY18.

        "Year End Subscription Revenue Run-Rate" means, for any fiscal year, the amount
        of net revenue (as defined by and determined in accordance with GAAP and Infer's
        revenue recognition policies) from the sale of the Birst Offerings attributed to the last full
        month of the fiscal year, multiplied by twelve ( 12).

By way of example and in no way guaranteeing the amount of any Earnout Bonus, in the event
that:

        Bookings = $25 million,

        FY17 Year End Subscription Revenue Run Rate= $41M

        Allowed Attrition (20%) = $8.2M

        Attrition =$12M



 Second Amended and Restated Birst Earnout Bonus- 0 Gray
 25Jul2018                                                                                                 2
    Case 3:19-cv-08102-JCS Document 1 Filed 12/11/19 Page 32 of 32




         FY18 Bookings= $25M Bookings- ($12M Attrition- $8.2 Allowed Attrition)

                          = $25M - $3.8M

                          = $21.2M

         FY18 Bookings exceeds $18M by $3.2M

        The FY18 Earnout Bonus amount would be $160,000 (i.e. $3.2 million excess x 0.05).

For the avoidance of doubt, there is no guarantee that the performance of the business acquired
in the Acquisition will result in any minimum Earnout Bonus. If the calculation of the Earnout
Bonus as described in this letter does not yield a positive amount, no Earnout Bonus will be
payable to you.

This letter shall not be construed as an agreement, either express or implied, to employ you for
any stated term. At all times during your employment with lnfor your employment shall remain
subject to lnfor's policy of employment and local employment laws. In the event that you are
no longer employed by Infer at the end of the relevant fiscal year, no Earnout Bonus shall be
payable, in whole or in part, regardless of the circumstances under which employment was
terminated. Nothing in this letter shall be construed as an agreement, either express or
implied, to pay you any compensation or grant you any benefit beyond the end of your
employment with Infer.

By signing and returning this letter, you acknowledge and agree to all terms and conditions
hereof. Any modification to this letter will not be effective unless in a writing that is signed by
both you and a duly authorized representative of lnfor.

Please scan and email signed letter to Louise.whitehouse@infor.com and mail signed letter to
lnfor, One Central Boulevard, Blyth Valley Business Park, Solihull, B90 BBG:


Yours Sincerely


 a~
Louise Whitehouse
Senior HR Manager UK, Ireland, MEA & Russia




I have read and understood t~e terms regarding the Earnout Bonus.
                          ;_.,/!//
Signature:             />//l   vy          1
                                     Vo..-/'




                      _ _.. ~_:_ _
                    1 1
Date: _ _ _ _c_C.-';_             ··--··_ _ _ _ _ __




 Second Amended and Restated Birst Earnout Bonus- D Gray
 25Jul2018                                                                                            3
